Citation Nr: 1755956	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee retropatellar arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in November 2012 for additional development.  In a January 2016 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for the left knee disorder.

In response to the January 2016 decision, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Remand (JMR) was filed and on September 28, 2017, the CAVC issued an Order returning the case to the Board for action consistent with the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

In the JMR, the parties agreed that the February 2013 VA examination, which the Board relied on for the January 2016 decision, was inadequate for rating purposes.  Specifically, the VA examiner did not adequately address the Veteran's flare-ups of left knee symptoms.  The parties agreed that the matter should be remanded for a new VA medical examination that adequately considers the Veteran's flare-ups and the effect of those flare-ups, if any, on the range of motion in his left knee. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the severity of disability resulting from the Veteran's service-connected left knee retropatellar arthralgia.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail. 

In the examination report, the examiner should delineate all symptoms or pathology attributable to the service-connected left knee disability.  The examiner should assess the severity of each symptom and specifically note whether and to what extent there is functional loss consisting of the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examiner should state whether the Veteran's left knee disability results in loss of motion due to pain, excess fatigability, weakened movement, or incoordination, and if there is such loss of motion, the examiner should state at what point, in degrees of extension and/or flexion, the loss of motion occurs.  The examiner must address the Veteran's flare-ups and the effect of those flare-ups, if any, on the range of motion of his left knee.  The examiner must provide a complete rationale for all opinions rendered.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





